289 U.S. 705
53 S. Ct. 687
77 L. Ed. 1462
C. M. PATTEN & COMPANY and Grace M. Wilder, petitioners,v.The UNITED STATES of America.
No. 691.
Supreme Court of the United States
May 8, 1933

Mr. Frank P. Doherty, of Los Angeles, Cal. (Mr. William R. Gallagher, of Los Angeles, Cal., of counsel), for petitioners.
Mr. Thomas D. Thacher, Sol. Gen., of Washington, D. C., and John R. Laying, U. S. Atty., and Sharpless Walker, Asst. U. S. Atty., both of Los Angeles, Cal., for respondent.
On petition for writ of certiorari to the United States Circuit Court of Appeals for the Ninth Circuit.
For opinion below, see 61 F.(2d) 970.
PER CURIAM.


1
The petition for writ of certiorari in this case is granted. The decree of the Circuit Court of Appeals is reversed and the cause is remanded to the District Court with directions to vacate its decree and to dismiss the proceeding upon the ground that the cause is moot. Brownlow v. Schwartz, 261 U.S. 216, 43 S. Ct. 263, 67 L. Ed. 620; Alejandrino v. Quezon, 271 U.S. 528, 535, 536, 46 S. Ct. 600, 70 L. Ed. 1071; U. S. ex rel. Norwegian Nitrogen Products Co. v. United States Tariff Commission, 274 U.S. 106, 112, 47 S. Ct. 499, 71 L. Ed. 949; Railroad Commission of Texas v. MacMillan, 287 U.S. 576, 53 S. Ct. 223, 77 L. Ed. ——.